PER CURIAM.
The court having considered the allegations raised by the defendant in his pro se petition for writ of habeas corpus, in connection with the appeal from his judgment of conviction and sentence, we find that the allegations of the petitioner/defendant have merit. We grant the petition and reverse the sentence. The trial court is directed to reduce the defendant’s sentence of imprisonment to two and one-half years in accordance with the plea agreement and to order the defendant’s immediate discharge from custody inasmuch as he has already served his proper sentence. Johnson v. State, 501 So.2d 158 (Fla. 3d DCA 1987). No motion for rehearing will be entertained and the mandate of this court will be issued with the filing of this opinion.
Writ granted, sentence reversed, and defendant discharged.